DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (VEGF and SEQ ID NO: 7) in the reply filed on 12/24/21 is acknowledged.
Upon further consideration, claim 3 and SEQ ID NOs: 8 and 9 in claim 5 are rejoined with the elected species and examined.
Claim 6 and BSA, ATP, HCV, and HIV in claim 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/24/21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Improper Markush Rejection
Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a 
The Markush grouping of the proteins in claim 4 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each protein is directed to a different sequences and each protein has a different function.  The aptamer corresponding to a target sequence encoding each protein would not share a common structure.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

NOTE: the intended usage limitations in claims 8-10 do not add any structural limitations to the claimed product.  See MPEP 2122.
Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (US 20210230601).
‘601 teaches a composition comprising a Y-shaped structure which comprises an F50 AS1411 aptamer sequence that specifically binds to nucleolin, and a Comp15 DNA strand partially complementary to the AS1411 sequence, wherein the F50 and the Comp15 sequences form a 14-16 base pair duplex.  See paragraphs 224-225.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of .

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 20100183634).
	‘634 teaches a composition comprising a Y-shaped DNA, an aptamer and a terminal DNA.  See pages 17 and 31-33 and Figure 7.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1, 2, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cansiz et al. (Chem Asian J. 2015, Vol. 10, pages 2084-2094, cited on an IDS).

Cansiz et al. do not specifically teach a terminal DNA end on the aptamer.
However, it would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to add a DNA terminal, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to add the terminal to increase stability of the VEGF aptamer or assist in targeting the aptamer to a targeted cell.  It would have been obvious to place the complex into a composition comprising an excipient for delivery or storage.  NOTE: the intended usage limitations in claims 8-10 do not add any structural limitations to the claim.  Thus, Cansiz makes obvious the product set forth in claims 8-10.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cansiz et al. (Chem Asian J. 2015, Vol. 10, pages 2084-2094, cited on an IDS) as applied to claims 1, 2, 4, and 7-10 above, and further in view of Gold et al. (US 20030032785).
Cansiz et al. teach an aptamer-based DNA nanoassembly comprising Y-shaped DNA, an aptamer linked to the Y-shaped DNA specifically biding to a target (page 2090).  A vascular endothelial growth factor (VEGF) aptamer and platelet-derived growth factor BB (page 2090).

However, at the time of the effective filing date, Gold teaches an aptamer corresponding to the target sequence in SEQ ID NO: 8.  See page 10, table 8, SEQ ID NO: 169.  Gold makes high-affinity VEGF aptamers and SEQ ID NO: 169 is one of those aptamers.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Cansiz taken with Gold to make the aptamer in the complex to target SEQ ID NO: 8, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of the composition in a cell line to modulate VEGF expression.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
	

	Allowable Subject Matter
Claim 3 and SEQ ID NOs: 7 and 9 in claim 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635